Exhibit 10.65

 

 

Surepure, Inc.

405 Lexington Avenue, 26th Floor

New York, NY 10174

April 27, 2017

 

VStock Transfer, LLC

71 Spruce Street

Suite 201
Cedarhurst, NY 11516

Re: Irrevocable Transfer Agent Instructions

 

Ladies and Gentlemen:

 

On April 27, 2017, SUREPURE, Inc., a Nevada corporation (the "Company"), and LG
Capital Funding, LLC (the “Investor”) have entered into 2 4% Convertible
Promissory Notes in the principal amounts of $35,000.00 (“Note 1”), and
$42,900.00 (“Note 2”, and collectively with Note 1, the “Note”).

 

You are hereby irrevocably authorized and instructed to reserve seven million
one hundred eighty four thousand (7,184,000) shares of common stock (“Common
Stock”) of the Company for issuance upon for conversion of the Note in
accordance with the terms thereof (“Reserved Shares”). The Investor shall have
the right to periodically request that the number of Reserved Shares be
increased so that the number of Reserved Shares at least equals 400% of the
number of shares of Company common stock issuable upon conversion of the Note.
You shall have no duty to confirm the reserve calculations presented by the
Investor and may rely on those calculations without any liability to the
Company, further any increase requests must be made on the basis of available
shares of authorized capital that have not been allocated to another party. You
are hereby further irrevocably authorized and directed to issue the shares of
Common Stock so reserved upon your receipt from the Investor of a notice of
conversion ("Notice of Conversion") executed by the Investor in accordance with
the terms of the Notice of Conversion. You shall have no duty or obligation to
confirm the accuracy or the information set forth on the Notice of Conversion.
Once the Company repays the principal, plus interest, plus default interest (if
any) of any of the Note at the maturity date, upon written (e-mail being
acceptable) confirmation by the Investor or Investor Counsel as well as the
Company, Transfer Agent shall have no further obligation to maintain a reserve
on behalf of the Investor or to issue any share of Common Stock to the Investor
under the terms of that Note...

 

The Company must be participating in the Depository Trust Company (“DTC”) Fast
Automated Securities Transfer (“FAST”) program in order for the shares to be
delivered electronically. The shares to be issued are to be registered in the
names of the registered holder of the securities submitted for conversion or
exercise.

 



 

 

 

The shares will be issued within three (3) business day upon receipt of the
Notice of Conversion. If the Company’s account is at least 30 days past due, the
Investor is responsible for the prepaid Transfer Agent transfer and shipping
fees. In no event shall the Transfer Agent be required to issue and deliver
share certificates without the prior payment of its fees for the certificates to
be issued. Transfer Agent shall directly provide the Investor with the number of
shares of authorized capital and the outstanding shares of the Company upon
request of the Investor.

 

The Company and the Investor intend that these instructions require the
placement of a restrictive legend on all applicable share certificates unless
the requirements listed below are met and the Investor provides the Transfer
agent with an acceptable legal opinion stating that share certificates can be
issued without a legend. So long as you have previously received such legal
opinion from the Company (or Investor counsel) that the shares have been
registered under the 1933 Act or otherwise may be sold pursuant to Rule 144
without any restriction and the number of shares to be issued are less than 9.9%
of the total issued and outstanding common stock of the Company, such shares
should be transferred, at the option of the holder of the Notes as specified in
the Notice of Conversion, either (i) electronically by crediting the account of
a Prime Broker with the Depository Trust Company through its Deposit Withdrawal
Agent Commission system if the Company is a participant or (ii) in certificated
form without any legend which would restrict the transfer of the shares, and you
should remove all stop-transfer instructions relating to such shares. Until such
time as you are advised by Investor counsel that the shares have been registered
under the 1933 Act or otherwise may be sold pursuant to Rule 144 without any
restriction and the number of shares to be issued are less than 9.9% of the
total issued and outstanding common stock of the Company, you are hereby
instructed to place the following legends on the certificates:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED. THE SECURITIES MAY NOT BE SOLD,
TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
FOR THE SECURITIES UNDER SAID ACT, OR AN OPINION OF INVESTOR COUNSEL IN FORM,
SUBSTANCE AND SCOPE CUSTOMARY FOR OPINIONS OF COUNSEL IN COMPARABLE
TRANSACTIONS, THAT REGISTRATION IS NOT REQUIRED OR UNLESS SOLD PURSUANT TO RULE
144 UNDER SAID ACT.

 

The legend set forth above shall be removed and you are instructed to issue a
certificate without such legend to the holder of any shares upon which it is
stamped, if: (a) such shares are registered for sale under an effective
registration statement filed under the 1933 Act or otherwise may be sold
pursuant to Rule 144 without any restriction and the number of shares to be
issued is less than 9.9% of the total issued common stock of the Company, (b)
such holder provides the Company and the transfer agent with an opinion of
counsel, in form, substance and scope customary for opinions of counsel in
comparable transactions (and satisfactory to the transfer agent), to the effect
that a public sale or transfer of such security may be made without registration
under the 1933 Act and such sale or transfer is effected and (c) such holder
provides the Company and the transfer agent with reasonable assurances that such
shares can be sold pursuant to Rule 144. Nothing herein shall be construed to
require the Transfer Agent to take any action which would violate state or
federal rules, regulations or law. If an instruction herein would require such a
violation, such instructions, but not any other term herein, shall be void and
unenforceable.

 



 

 

 

The Company shall indemnify and defend you and your officers, directors,
principals, partners, agents and representatives, and hold each of them harmless
from and against any and all loss, liability, damage, claim or expense
(including the reasonable fees and disbursements of its and Transfer Agent’s
attorney) incurred by or asserted against you or any of them arising out of or
in connection with the instructions set forth herein, the performance of your
duties hereunder and otherwise in respect hereof, including the costs and
expenses of defending yourself or themselves against any claim or liability
hereunder, except that the Company shall not be liable hereunder as to matters
in respect of which it is determined that you have acted with gross negligence
or in bad faith (which gross negligence, bad faith or willful misconduct must be
determined by a final, non-appealable order, judgment, decree or ruling of a
court of competent jurisdiction). You shall have no liability to the Company or
the Investor in respect to any action taken or any failure to act in respect of
this if such action was taken or omitted to be taken in good faith, and you
shall be entitled to rely in this regard on the advice of counsel.

 

The Company agrees that in the event that the Transfer Agent resigns as the
Company’s transfer agent, the Company shall engage a suitable replacement
transfer agent that will agree to serve as transfer agent for the Company and be
bound by the terms and conditions of these Irrevocable Instructions within five
(5) business days. The Company and the Investor agree that any action which
names the Transfer Agent as a party shall be brought in a court of general
jurisdiction in New York, New York and no other court.

 

The Investor is intended to be a party to these instructions and are third party
beneficiaries hereof, and no amendment or modification to the instructions set
forth herein may be made without the consent of the Investor.

Very truly yours,

 

SUREPURE, INC.

 

By: /s/ Stephen Robinson

Title: Chief Financial Officer

 

Acknowledged and Agreed:

 

VSTOCK TRANSFER, LLC

 

By: /s/ Yoel Goldfeder

Title: Chief Executive Officer

 

 



 

 